Citation Nr: 1632772	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left foot disorder.

3. Entitlement to service connection for a right foot disorder.

4. Entitlement to service connection for a left ankle disorder.

5. Entitlement to service connection for a left knee disorder.

6. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue(s) of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's foot, ankle or knee disorders had their onset in service, within one year of service discharge, or are related to service. 


CONCLUSION OF LAW

The Veteran's claimed foot, ankle and knee disorders were not incurred in or aggravated by service, and they may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2015).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA has satisfied the duty to assist.  VA obtained the Veteran's available service treatment records (STRs), as well as the VA and private medical treatment records he identified.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Regrettably, the only available STRs include little more than the Veteran's enlistment and separation physicals.  VA searched multiple times for his remaining STRs, but it failed to obtain them.  VA informed the Veteran of its failed attempts on multiple occasions (July 2010, August 2010, and November 2010), and it offered him the opportunity to submit any STRs he possessed.  VA also notified him of the type of evidence that he could substitute for his missing STRs.  Neither the Veteran nor his representative identified any other outstanding, available evidence and the Board has found none.

VA has not examined the Veteran, and with the exception of the Veteran's back claim, an examination is not required based on the evidence that has been presented.  VA is required to examine a veteran when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as discussed in further detail below, the evidence does not establish that his claimed disorders manifested during service.  Nor is there an indication of an association between his claimed disorders and any aspect of his service.  Essentially, other than the Veteran's own assertion there is simply no evidence to relate knee, foot or ankle disabilities to the Veteran's military service.  As such, his conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2016.  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

VA's duties to notify and assist are met. Accordingly, the Board will address the merits of the claims.

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In interpreting section 1110 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  

When, as here, the Veteran's STRs are unavailable or incomplete, the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  O'Hare, however, does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by both indicating he has the claimed disorder and suggesting a relationship or correlation between his claimed condition and his military service. See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).

Merits

The Veteran contends his claimed disorders originated in service.  Specifically, he testified that he 1) injured his left ankle stepping off an aircraft carrier;  and 2) that "wear and tear" caused knee and foot disorders.  Hearing transcript at pp. 4-6. 

The Veteran's claimed disorders are not included within 38 C.F.R. § 3.309(a), so he may not prove his claim based on presumptive service connection or continuity of symptomatology.

VA granted the Veteran a non-service connected pension in the rating decision that is on appeal based on the claimed disorders.  He therefore satisfies the first prong of a service connection claim - current disability -for each of the claimed disorders.

His claim fails on the second prong, in-service incident.  As noted above, the Veteran testified how he injured himself in service.  He further testified that he sought treatment for only one of the claimed disorders on appeal - the left ankle disorder - because as a "Marine, we're not supposed to complain."  Hearing transcript at p. 4.  The Board does not doubt that the Marine esprit de corps, especially during the 1960s, frowned upon seeking treatment.  However, while most of the Veteran's STRs are missing, his enlistment and separation examination are of record.  

The Veteran does not contend, nor does the evidence show, that any of the claimed disorders preexisted service, so the Board does not need to address the enlistment examination.  The separation examination, however, is critical.  It is a thorough examination report, noting the Veteran had a scar on his right cheek, a scar on his left little finger, and a varicocele on his scrotum.  Of these three noted items, only the varicocele was included in the Summary of Defects and Diagnoses section of the report, with the varicocele deemed "asymptomatic NCD," i.e., asymptomatic not currently disabling.  Critically, none of the claimed disorders are discussed in the report.  As there were no complaints, treatment, or diagnosis of these disorders in service, especially during the separation physical, the Board finds the Veteran's reports of in-service injuries to be incredible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Thus, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  Such a conclusion is supported by the fact that no evidence of any medical treatment is shown for decades after service.  

Moreover, no medical professional has even suggested that the Veteran has a current, chronic knee, ankle or foot disorder that either began during or was otherwise caused by his military service.

Consequently, the second prong of a service connection claim fails, and the Board must deny the claims.  


ORDER

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

The Veteran contends that he injured his back during a battalion track meet in boot camp.  See Board Hearing transcript at p. 3.  

In April 2016, a VA doctor wrote that he "understood" that the Veteran had a long standing history of chronic low back pain that started in 1968 after a run and that had subsequently gotten worse over the years.  The doctor noted that an MRI showed several levels of degeneration.  However, while this opinion suggest that the Veteran's back disability began in service, the opinion appears to be based on little more than the Veteran's current assertion that he injured his back in boot camp.  The opinion does not address the fact that the Veteran served in the U.S. Marine Corps for several years after this alleged injury, it does not address the finding that the Veteran's spine was normal at separation, and it does not address the fact that the Veteran did not seek treatment for any back problem for several decades after service.  It also does not explain why the multiple levels of degeneration in the Veteran's spine would be consistent with an injury that occurred approximately 50 years earlier. 

Nevertheless, the statement suggests that the Veteran's back disability might be the result of his military service, and as such, it triggers the duty to provide a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current back disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current back disability either began during or was otherwise caused by the Veteran's military service.  Why or why not? 

In doing so, the examiner should specifically address the finding of a normal spine at separation, and the fact that the Veteran served for multiple years in the Marine Corps without back complaint after he injured his back.  

The examiner should also explain whether the finding of degeneration at several levels on an MRI is consistent with an injury in 1966 as described by the Veteran at his Board hearing.

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


